UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7867


TERRELL MCCOY,

                 Plaintiff – Appellant,

          v.

WARDEN DAVID MICHAEL MCCALL; LIEUTENANT MADDEN; NURSE
ALLISON YOUNG; SERGEANT LINDSAY; LIEUTENANT ROBERTSON;
MIRIAM SNYDER; MS. DAVIS; LIEUTENANT DANIEL HAROUFF,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Mary G. Lewis, District Judge.
(9:12-cv-00474-MGL)


Submitted:   March 28, 2014                 Decided:   April 2, 2014


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Terrell McCoy, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terrell       McCoy   seeks   to   appeal    the   district       court’s

order accepting the recommendation of the magistrate judge in

part and granting summary judgment to Defendants on all claims

except the excessive force claim in this action under 42 U.S.C.

§ 1983 (2006).         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen      v.    Beneficial   Indus.    Loan    Corp.,    337   U.S.    541,

545-46 (1949).         The order McCoy seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. *

Accordingly, we dismiss the appeal for lack of jurisdiction.                     We

dispense   with        oral   argument   because       the    facts    and    legal

contentions    are     adequately    presented   in     the   materials      before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




     *
       While McCoy appealed the court’s denial of his request for
a preliminary injunction, and such order is immediately
appealable, see 28 U.S.C. § 1292(a)(1) (2012); Dewhurst v.
Century Aluminum Co., 649 F.3d 287, 290 (4th Cir. 2011), he
failed to raise that issue in his informal brief. Accordingly,
that claim is not before us. See 4th Cir. R. 34(b).



                                         2